Citation Nr: 0417073	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  94-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include arthritis, as secondary to a service-
connected disability.

2.  Entitlement to an effective date prior to October 4, 
1991, for the assignment of a 10 percent rating for pes 
planus of the right foot with degenerative changes and 
plantar fasciitis. 

3.  Entitlement to an effective date prior to December 15, 
1995, for the assignment of separate 10 percent ratings for 
arthritis of the right shoulder, right hand and left hand. 

4.  Entitlement to an increased rating for residuals of a 
fracture of the right fibula, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions rendered since October 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The case was previously before the Board.  In October 1997, 
the Board denied the veteran's claims for service connection 
for hypothyroidism and for prostatitis, as well as the claim 
for an effective date prior to March 31, 1992, for the 
assignment of a 20 percent rating for arthritis of the right 
knee.  The Board also granted the veteran's claims for 
increased ratings for arthritis of the right hip and right 
knee.  Therefore, these issues are no longer in appellate 
status.

In October 1997, the Board also remanded the veteran's claims 
for service connection for a left elbow disability and for a 
gastrointestinal disability, as well as his claim for an 
increased rating for residuals of a fracture of the right 
fibula.  In a January 2003 rating decision, the RO granted 
the veteran's claim for service connection for a 
gastrointestinal disability.  As this determination 
constitutes a full grant of the benefits sought as to that 
claim, the issue involving service connection for a 
gastrointestinal disability is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

The Board also notes that the veteran appealed a July 1996 
rating decision that denied service connection for post-
traumatic stress disorder.  In a February 2003 rating 
decision, however, the RO granted that claim.  Grantham, 
supra.  Therefore, the only issues on appeal are those listed 
on the first page of this decision.

The issue involving an increased rating for residuals of a 
fracture of the right fibula is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claims.

2.  The veteran does not have a left elbow disability, to 
include arthritis, that is related to service or to a 
service-connected disability.

3.  The veteran's claim for an increased disability rating 
for his service-connected pes planus of the right foot with 
degenerative changes and plantar fasciitis was received by VA 
on March 24, 1992

4.  It was first factually ascertainable the veteran's pes 
planus of the right foot with degenerative changes and 
plantar fasciitis warranted a 10 percent disability 
evaluation on October 4, 1991, the date a VA outpatient 
treatment report showed treatment for right foot pain related 
to plantar fasciitis.  

5.  An unappealed October 1992 rating decision granted an 
increased rating to 10 percent for the veteran's service-
connected history of flat foot, right, with degenerative 
changes and plantar fasciitis, effective October 4, 1991.  

6.  The veteran's claim for service connection for arthritis 
of the right shoulder, right hand and left hand was received 
by VA on December 15, 1995.


CONCLUSIONS OF LAW

1.  The veteran's left elbow disability was not incurred in 
or aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The October 1992 rating decision which granted an 
increased rating to 10 percent for the veteran's service-
connected history of flat foot, right, with degenerative 
changes and plantar fasciitis, effective October 4, 1991, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

3.  The criteria for an effective date prior to October 4, 
1991, for the assignment of a 10 percent disability rating 
for pes planus of the right foot with degenerative changes 
and plantar fasciitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West. 2002); 38 C.F.R. §§ 
3.159, 3.400 (2003).

4.  The criteria for an effective date prior to December 15, 
1995, for the assignment of separate 10 percent ratings for 
arthritis of the right shoulder, right hand and left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West. 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left elbow 
disability as well as earlier effective dates concerning the 
assignment of a 10 percent rating for his right foot 
disability and for the assignment of separate 10 percent 
ratings for arthritis of the right shoulder, right hand and 
left hand.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of rating decisions 
dated in August 1995, April 1996, and December 1997; a 
Statement of the Case issued in March 1998; Supplemental 
Statements of the Case issued in March 1996, July 1996, 
January 2003, and February 2003; as well as the Board's 
remand dated in October 1997.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to prevail.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, the RO advised the veteran in letters dated in 
August 2001 and October 2002 of the evidence necessary to 
support his claims and of the respective duties of the VA and 
of the veteran in obtaining that evidence.  The veteran also 
was specifically advised of the provisions of the VCAA by the 
RO.  Therefore, the Board finds that the rating decisions, 
the Statement of the Case, the Supplemental Statements of the 
Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO and the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notices.  Furthermore, in response to the VA notices, the 
veteran and his representative have not indicated that there 
is any additional evidence that needs to be obtained in order 
to fairly decide his claims.  Under these circumstances, the 
Board finds that the veteran will not be prejudiced by the 
Board proceeding with a decision, and that no useful purpose 
would be served by returning this case to the RO to reissue 
notice that has already been provided.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all private and VA medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, the veteran was also afforded VA examination in 
August 2001 in connection with his claim for service 
connection for a left elbow disability.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Service Connection for a Left Elbow Disability

The veteran's service medical records show that he sustained 
a left traumatic above the knee amputation when he was run 
over by an airplane.  As a result, service connection was 
granted for this disability.  The veteran now claims that he 
suffers from a left elbow disability as a result of his 
service-connected above the knee amputation.  In particular, 
he claims that he developed arthritis in his left elbow as a 
result of using crutches and pulling on his prosthesis over 
the course of many years.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records make no reference to a 
left elbow injury.  This is consistent with the veteran's own 
statements, as he claims that he developed pain in his left 
elbow many years after service as a result of using crutches 
and pulling on his prosthesis.  The veteran first made this 
claim in a VA Form 9, submitted in June 1993 and at a 
personal hearing held in August 1993.  A VA outpatient 
treatment record dated in September 1992 noted that a bone 
scan revealed arthritic changes in both elbows.  An August 
1993 entry also noted the veteran's complaints of left elbow 
pain, and that he used a cane to ambulate.  It was then noted 
that the veteran had arthritis in his joints, including his 
elbows.  However, none of these records included any 
radiological studies to confirm the diagnosis of arthritis of 
the left elbow.

At a VA orthopedic examination in June 1995, the veteran 
reported problems with his left upper extremity that he used 
to remove and replace his prosthesis approximately six times 
a day.  The examiner noted that this straining had created 
difficulty with the veteran's left elbow and left shoulder 
girdle.  A physical examination, however, did not address the 
veteran's left elbow.  Moreover, X-rays of the left elbow 
were not performed.  Nevertheless, the examiner diagnosed the 
veteran as having osteoarthritic changes in the left elbow as 
a result of "longstanding necessity to put on a prosthesis 
from his injury in 1960 which was service related." 

The veteran was afforded an additional VA examination in May 
1996, at which time no clinical findings involving the left 
elbow were shown.  Indeed, X-rays of the left elbow were 
unremarkable.  In the diagnoses section, the examiner noted 
"Bilateral elbow pain - Range of motion and radiographs were 
normal on today's examination."

VA outpatient treatment records dated in January and February 
1998 attributed the veteran's complaints of left elbow pain 
to a diagnosis of left medial and lateral epicondylitis.  
However, no opinion concerning the etiology or date of onset 
was provided.

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in August 2001 to determine whether 
he suffered from a left elbow disability as a result of his 
service-connected above the knee amputation.  At that time, 
the veteran reported that he required the use of Canadian 
crutches approximately 50 percent of the time.  The veteran 
also attributed pain in his left elbow to using crutches and 
pulling on his prosthesis.  A physical examination of the 
left elbow revealed no tenderness, swelling or deformity.  
Range-of-motion testing of the left elbow revealed extension 
of 180 degrees and flexion of 60 degrees.  The olecranon 
bursa was not inflamed or enlarged.  The examiner concluded 
with a diagnosis of "Chronic left olecranon bursitis, not 
service connected."  The examiner then added that this 
diagnosis "was more compatible with chronic irritation to 
the olecranon bursa from resting the elbow on a hard surface 
and cannot be attributable to using the crutches." 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left elbow 
disability, to include arthritis, as secondary to a service-
connected disability.  There is no medical evidence that the 
veteran's left elbow disability had its onset in service or 
within one year of service.  Moreover, the preponderance of 
the evidence is against a finding that the veteran's left 
elbow disability was caused or aggravated by his service-
connected left above the knee amputation.  The only medical 
evidence in support of the veteran's claim is the June 1995 
VA examination report in which a VA examiner concluded that 
the veteran suffered from osteoarthritic changes in the left 
elbow as a result of "longstanding necessity to put on a 
prosthesis from his injury in 1960 which was service 
related."  The Board emphasizes, however, that no clinical 
findings concerning the veteran's left elbow were reported at 
that examination.  In fact, X-rays performed at that time 
revealed no evidence of arthritis involving the left elbow.  
Thus, the Board places little probative value on this medical 
opinion. 

The Board places greater probative value on the medical 
opinion contained in the August 2001 examination report, 
wherein a VA examiner determined that the veteran's left 
elbow disability, diagnosed as chronic left olecranon 
bursitis, was more compatible with chronic irritation to the 
olecranon bursa from resting the elbow on a hard surface and 
could not be attributed to using crutches.  Although the 
examiner did not specifically comment on whether the 
veteran's left elbow disability was related to his 
prosthesis, he clearly attributed the veteran's left elbow 
disability to resting his elbow on a hard surface.  The 
examiner's opinion also rules out the possibility that the 
veteran's left elbow disability was aggravated by the use of 
crutches or a prosthesis due to his service-connected 
disability.  

The Board finds that the August 2001 opinion is sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons and bases since the examiner fairly 
considered material evidence which appears to support the 
veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995).  For these reasons, the Board places greater 
probative value on this opinion than the opinion contained in 
the June 1995 report, which was provided without an adequate 
examination of the veteran's left elbow.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left elbow disability, to include 
arthritis, as secondary to a service-connected disability.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  38 U.S.C.A  § 5107(b); 38 C.F.R. § 3.102.  Despite 
the veteran's statements in support of his claim, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are not 
competent to render medical opinions).  Accordingly, the 
appeal is denied.

II.  Entitlement to an Effective Date Prior to 
October 4, 1991, for the Assignment of a 10 
Percent Rating for a Right Foot Disability

The veteran claims that he is entitled to an effective date 
prior to October 4, 1991, for the assignment of a 10 percent 
disability rating for his service-connected pes planus of the 
right foot with degenerative changes and plantar fasciitis.  
For the reasons set forth below, the Board disagrees and 
finds the veteran's claim has no legal merit. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.                    
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), Court 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
Any communication or action indicating intent to apply for 
one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  Such informal claim must identify the 
benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).  
VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2003).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  An application is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); see also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent 
to claim benefits must be in writing in order to constitute 
an informal claim; an oral inquiry does not suffice).

In addition, an informal claim may consist of a VA report of 
examination or hospitalization, and the date of the 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. § 
3.157(b)(1).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, a November 1969 Board decision granted service 
connection for right flat foot.  In November 1969, the RO 
effectuated the Board's decision and assigned a 
noncompensable (zero percent) evaluation, effective February 
1961.  The veteran did not initiate an appeal with respect to 
the noncompensable evaluation.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The RO received the veteran's VA Form 21-4138 (Statement in 
Support of Claim) on March 31, 1992, wherein the veteran 
requested an increased disability rating for his right foot 
condition.  The veteran also indicated that he had been 
receiving treatment at the Kansas City VA Medical Center for 
the past twelve months.  Treatment records from that facility 
dated from 1988 to 1992 were obtained.  A review of those 
records shows that the veteran was seen on October 4, 1991 
for pain related to plantar fasciitis of the right foot.  
This was the first treatment report pertaining to the 
veteran's right foot. 

In an October 1992 rating decision, the RO granted the 
veteran's claim for an increased rating for his right foot 
disability, which it characterized as "history of flat foot, 
right, with degenerative changes and plantar fasciitis."  A 
10 percent disability rating was assigned, effective October 
4, 1991, "based on the identification of the problem in VA 
OPT reports."  The veteran was notified of that decision and 
of his appellate rights in a letter dated November 1992.  
However, the veteran failed to file a timely appeal with 
respect to the effective date.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In correspondence dated September 1995, the veteran indicated 
that he disagreed with the effective date assigned for his 
service-connected right foot disability.  In an October 1995 
letter, the RO explained that the veteran was notified of the 
October 1992 rating decision which assigned a 10 percent 
rating for his right foot disability from October 4, 1991, 
but that no appeal was received within one year from the date 
he was notified of that decision.  The RO stated that the 
October 1992 rating decision was final in the absence of new 
and material evidence.  The veteran did not reply.

In October 1997, the veteran filed a claim seeking an 
effective date prior to October 4, 1991, for the assignment 
of a 10 percent disability rating for pes planus of the right 
foot with degenerative changes and plantar fasciitis.  The RO 
denied the veteran's claim in a decision dated December 1997.  
The veteran appealed that decision.

Based on the foregoing, the Board finds that the veteran's 
claim for an effective date prior to October 4, 1991, for the 
assignment of a 10 percent rating for pes planus of the right 
foot with degenerative changes and plantar fasciitis has no 
legal merit.  The October 1992 rating decision that assigned 
a 10 percent rating from October 4, 1991, was not appealed by 
the veteran, and, therefore, is a final decision.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the issue 
concerning the effective date of the 10 percent rating 
assigned by that decision can only be challenged on the basis 
of clear and unmistakable error (CUE).  See 38 C.F.R.         
§ 3.105(a) (2003).  Since the veteran has not initiated an 
appeal concerning CUE with respect to the October 1992 rating 
decision, his claim of entitlement to an effective date prior 
to October 4, 1991, for the assignment of a 10 percent rating 
for pes planus of the right foot with degenerative changes 
and plantar fasciitis must be denied as a matter of law.  
Sabonis, 6 Vet. App. at 428 (where the law and not the 
evidence is dispositive of the issue, the claim must be 
denied because of a lack of entitlement under the law).  
Hence, the appeal is denied.

II.  Entitlement to an Effective Date Prior 
to December 15, 1995, for the Assignment of 
Separate 10 Percent Ratings for Arthritis of 
the Right Shoulder, Right Hand and Left Hand

On December 15, 1995, the RO received the veteran's letter in 
which he indicated that he was seeking service connection for 
disabilities involving his right shoulder and hands.  In a 
July 1996 rating decision, the RO granted service connection 
for arthritis of the right shoulder, right hand and left 
hand.  The RO assigned a 10 percent rating for each 
disability, effective December 15, 1995, the date it received 
the veteran's claim. 

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date for service connection can be no earlier than 
December 15, 1995, the date the veteran filed his claim 
seeking service connection for arthritis of the right 
shoulder, right hand and left hand.  The Board has reviewed 
the record and finds no document, correspondence or treatment 
record that can be construed as a formal or informal claim 
prior to December 15, 1995.  Thus, as the grant of service 
connection for the disorders in question can be no earlier 
than December 15, 1995, in this case, the claim for an 
earlier effective date prior to December 15, 1995, for the 
assignment of separate 10 percent ratings for arthritis of 
the right shoulder, right hand, and left hand, must be denied 
as a matter of law.  See Sabonis, supra.  As the law is 
dispositive of the instant case, the benefit-of-the-doubt 
rule is not for application.  Hence, the appeal must be 
denied.


ORDER

Service connection for a left elbow disability, to include 
arthritis, as secondary to a service-connected disability is 
denied.

An effective date prior to October 4, 1991, for the 
assignment of a 10 percent rating for pes planus of the right 
foot with degenerative changes and plantar fasciitis 
is denied.

An effective date prior to December 15, 1995, for the 
assignment of separate 10 percent ratings for arthritis of 
the right shoulder, right hand and left hand is denied. 


REMAND

The veteran claims he is entitled to an evaluation in excess 
of 20 percent for his service-connected residuals of a 
fracture of the right fibula (right ankle disability).  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate this claim. 

The Board remanded the case to the RO in October 1997 with 
instructions that the veteran be examined to determine the 
severity of his service-connected right ankle disability.  
That examination was performed in August 2001.  However, the 
Board finds that the examination does not appear adequate for 
rating purposes.  For example, the examination does not 
include X-rays, range-of-motion testing, or an opinion 
concerning whether the right ankle is manifested by malunion 
or nonunion of the tibia and fibula.  Therefore, the veteran 
should be afforded another VA orthopedic examination to 
determine the nature and severity of his service-connected 
right ankle disability.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a fracture of the 
right fibula.  The examination should 
include X-rays and a complete test of the 
range of motion of the right ankle, 
documented in degrees.  The examiner 
should also answer the following 
questions: 

(a) whether the right ankle exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); 

(b) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); 

(c) whether there is ankylosis of the 
right ankle, and if so, the nature and 
degree of the ankylosis; (d) whether 
there is any malunion of the tibia or 
fibula with marked ankle disability; or 
(d) whether there is any nonunion of the 
tibia or fibula, with loose motion that 
requires the use of a brace.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If not, the RO should implement 
corrective procedures.  The RO should 
also review the entire file and undertake 
any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
20 percent for residuals of a fracture of 
the right fibula.  If the benefit sought 
is not granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

4.  If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



